 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

SAN ANGELO DIVISION
LANNY MARVIN BUSH, §
§
Petitioner, §
§
Vv. § CIVIL ACTION NO. 6:19-CV-00006-C
§
LORIE DAVIS-DIRECTOR TDCJ-CID, §
§
§
Respondent. §
ORDER

Petitioner has filed his Petition for Writ of Habeas Corpus by a Person in State Custody.
The Court has considered Petitioner’s Application to Proceed in Forma Pauperis and his statement
of inmate trust account provided by the institution where he is incarcerated, and finds that
Petitioner should be granted permission to proceed in forma pauperis until further order.

SO ORDERED.

Petitioner shall promptly notify the Court of any change of address by filing a written notice
of change of address with the Clerk. Failure to file such notice may result in the dismissal of the
petition for failure to prosecute.

Dated February A 7 , 2019,

  

 

   
 

ae Unifed States District Judge

 
